Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gene J. Yao on 7/26/21.
Examiner’s Amendment to Claims:
Cancel claims 70, 85, 92-95, 98,128 and 130.
Examiner’s Amendment to the specification:
In page 9, paragraph [0048], line 1, after “FIG.8”, insert ---- A ----.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 16, 22, 28, 87-89, 91, 103-104, 107-109, 129, 131-133 are directed to a genetically modified microorganism capable of converting a C1 carbon to a multicarbon product, the microorganism comprising a heterologous gene under the control of a promoter that is responsive to a rare earth metal; a method of making a multicarbon product from a C1 carbon, the method comprising:
a) contacting said genetically modified microorganism with a C1 carbon; and 
b) growing the microorganism to produce the multicarbon product; and
 a method of altering the expression of a gene or set of genes within said genetically modified microorganism, the method comprising contacting the genetically 
Said genetically modified organism is free of prior art. Further, the prior art fails to suggest such specifically claimed product. Hence said product is also non-obvious.
Since said genetically modified microorganism is both novel and non-obvious, methods of use thereof as specifically claimed are also novel and non-obvious.
Claims 1, 16, 22, 28, 87-89, 91, 103-104, 107-109, 129, 131-133 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                              	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656